836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry R. SMITH, Plaintiff-Appellant,v.Richard SEITER, Arnold R. Jago, and M.D. Allison,Defendants-Appellees.
No. 87-3608.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1987.

Before NATHANIEL R. JONES, WELLFORD and BOGGS, Circuit Judges.


1
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed that he was denied procedural due process in the deprivation of his liberty interest, and equal protection of the laws when the defendants in contravention of state law, denied him a reduced prisoner security status.


3
We conclude the district court properly dismissed plaintiff's suit for the reasons stated by it.  In addition, plaintiff failed to state a claim for a procedural due process violation as he sought relief for an alleged random and unauthorized deprivation of a state-created liberty interest without pleading and proving the inadequacy of state remedies.  See Hudson v. Palmer, 468 U.S. 517, 531-33 (1984);  Davis v. Robbs, 794 F.2d 1129, 1131 (6th Cir.), cert. denied, 107 S.Ct. 592 (1986);  Wilson v. Beebe, 770 F.2d 578 (6th Cir.1985) (en banc).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.